Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 5, 7-9, 12-16, 18, 19, 22, 23, 25-28, 30-32, 37, 38, 40-42, and 45-47 are pending in this application.

Applicant’s election without traverse of the invention of Group I, drawn to antibodies that bind PD-L1, claims 1, 2, 4, 5, 7-9, 46, and 47, in the reply filed on March 3, 2021 is acknowledged.

Claims 1, 2, 4, 5, 7-9, 46, and 47 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, 18, 19, 22, 23, 25-28, 30-32, 37, 38, 40-42, and 45, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 4, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Max Banko on March 30th, 2021. 

The application has been amended as follows: 
	In claim 41, the word “any” has been removed from the preamble. 



Claims 1, 2, 4, 5, 7-9, 12-16, 18, 19, 22, 23, 25-28, 30-32, 37, 38, 40-42, and 45-47 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant has claimed anti-PD-L1 antibodies and antigen-binding fragment thereof, methods of detecting PD-L1 in a sample and methods of monitoring cancer treatment in a subject comprising contacting the sample with said anti-PD-L1 antibodies. Further claimed are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644